Exhibit 10.1
June 24, 2009
Rolando de Aguiar
Tween Brands, Inc.
8323 Walton Parkway
New Albany, Ohio 43054
Dear Rolando:
As you know, Tween Brands, Inc. (the “Company”) is contemplating entering into
an Agreement and Plan of Merger (the “Merger Agreement”) with Dress Barn, Inc.,
a Connecticut corporation (“Parent”), and Thailand Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), pursuant to
which Merger Sub will merge with and into the Company, with the Company becoming
a subsidiary of Parent following such merger (the “Merger”).
The Company recognizes that if it enters into the Merger Agreement, you will be
asked to perform additional responsibilities during the executory period as the
Company works to consummate the Merger. In recognition of these additional
responsibilities, and as a special incentive for you to remain continuously
employed with the Company through the closing of the Merger, the Company will
pay you a special retention bonus (the “Retention Bonus”) equal to Two Hundred
Thousand dollars ($200,000.00) if you remain continuously employed by the
Company through the closing date of the Merger. The Company will also pay you
your full Retention Bonus if the Merger closes but, prior to the closing date of
the Merger, the Company terminates your employment without “Cause” (as defined
in your Executive Agreement with the Company dated as of September 26, 2008 (the
“Executive Agreement”)). However, if your employment with the Company terminates
prior to the closing date of the Merger for any reason other than a termination
by the Company without Cause, you will not be eligible to receive your Retention
Bonus, and in no event will you be considered to have earned this bonus. If your
Retention Bonus becomes earned and payable, the Company will pay the full amount
of the Retention Bonus to you in cash within fifteen (15) days after the closing
date of the Merger.
This Retention Bonus opportunity is being provided to you in addition to your
incentive compensation opportunities under the Company’s incentive compensation
plans (e.g., your semi-annual incentive opportunity under the Company’s
Incentive Compensation Performance Plan).

 

 



--------------------------------------------------------------------------------



 



In addition, subject to the closing of the Merger, Section 3(b)(4) of your
Executive Agreement is hereby amended to provide that, in the event you become
entitled to severance payments as a result of a termination by the Company
without Cause or a Change in Control Termination (as defined in the Executive
Agreement), the deduction for any salary or compensation you earn from other
employment or self-employment shall not apply as to your employment or
self-employment during the period you receive severance payments unless and
until the aggregate severance payments to you total 100% of your Base Salary (as
defined in the Executive Agreement). The intent of this amendment is to
eliminate the mitigation provision currently contained in Section 3(b)(4) of
your Executive Agreement with respect to the first 100% of your Base Salary that
becomes payable as severance. Such mitigation provision will only apply as to
any salary or compensation you earn from other employment or self-employment
after the point in time when you have received total severance payments pursuant
to Section 3(b) of the Executive Agreement equal to 100% of your base salary
and, in the case of any such salary or compensation, such amounts shall reduce
any severance otherwise payable or to be paid to you on a dollar-for-dollar
basis. In no event, however, shall you be required to repay any severance
theretofore paid or required to have been paid to you. For purposes of clarity,
if your employment is terminated by the Company prior to the closing date of the
Merger, the foregoing amendment to Section 3(b)(4) of your Executive Agreement
will still apply.
If for any reason the Company does not enter into the Merger Agreement, or if
the Merger fails to close for any reason, you will not be eligible to receive
your Retention Bonus and the amendment to Section 3(b)(4) of your Executive
Agreement shall not take effect.
The Company may withhold (or cause there to be withheld) from your Retention
Bonus such non-U.S., U.S., state, local or other employment, income, or other
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
This letter agreement will be governed by, and shall be construed and enforced
in accordance with, the internal laws of the State of Ohio, without regard to
conflicts of law principles. The Company may assign this letter agreement to any
successor (whether by amalgamation, merger, consolidation, purchase or
otherwise) to all or substantially all of the equity, assets or business of the
Company, and this letter agreement will be binding upon and inure to the benefit
of such successors and assigns. This letter agreement constitutes the entire
agreement between you and the Company with respect to the terms of your
Retention Bonus and the amendment to your Executive Agreement, and supersedes
all prior agreements, if any, understandings, and arrangements, oral or written,
between you and the Company with respect to the subject matter of this letter
agreement. Except as amended by this letter agreement, the terms of your
Executive Agreement shall continue to apply following the closing of the Merger.
The Company appreciates all of your efforts to date. Please sign where indicated
below to acknowledge and agree to the terms of this letter agreement. Any
signature delivered by facsimile or PDF shall be deemed for all purposes as
being a good and valid signature.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



            Sincerely,
      /s/ Michael W. Rayden       Michael W. Rayden      Chairman and Chief
Executive Officer   

Accepted and Agreed:

     
/s/ Rolando de Aguiar
   
 
Rolando de Aguiar
   

 
 
 
 
 
 
 
 
Signature Page to R. de Aguiar Retention Letter

 

 